        Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA   :
                           :                        MISC. NO.
        v.                 :
                           :                        Filed Under Seal
CHARLOTTE BESUMBU ETONGWE, :
                           :
              Defendant.   :

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

   I.        IDENTITY OF THE AFFIANT

        I, Adam Pool being duly sworn, state:

        1.     I have been a Special Agent of the Federal Bureau of Investigation (“FBI”) from

2005 to the present. I have received training in basic law enforcement investigation, complex

investigations, interviewing, source handling, and surveillance. I was previously assigned to work

National Security investigations for approximately thirteen years. I have applied for FISA

warrants, participated in long term human source operations and undercover operations, and

conducted and participated in multiple arrests of individuals involved in National Security

investigations in both the New York and Washington, D.C., offices of the FBI. Since April 2018,

I have been assigned to a white-collar crime squad at the FBI’s Washington Field Office,

specifically focused on the investigation of health care fraud and other health care crimes. Since

that time I have conducted multiple investigations and arrests of individuals participating in

various health care fraud schemes.

        2.     I am assigned to this investigation and my involvement has included interviewing

witnesses and reviewing D.C. Medicaid billing claims data, timesheets, and other records.




                                                1
         Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 2 of 10



   II.        REASON FOR AFFIDAVIT

         3.     This affidavit is made in support of a criminal complaint charging

CHARLOTTE BESUMBU ETONGWE (“ETONGWE”) with health care fraud crimes in

violation of 18 U.S.C. § 1347 (Health Care Fraud) and 18 U.S.C. § 1035 (Health Care False

Statements). This affidavit is also submitted in support of an arrest warrant.

         4.     Since approximately February 2, 2012 through the present ETONGWE has been

employed as a Personal Care Aide (“PCA”) providing home health care services to residents of

the District of Columbia that receive Medicaid. ETONGWE uses a unique National Provider

Information (“NPI”) Number to submit timesheets to home health agencies (“HHA”), which in

turn bill Medicaid and pay ETONGWE.

         5.     On April 18, 2018, a Report of Investigation for ETONGWE was issued to the FBI

by the D.C. Department of Health Care Finance (“DHCF”). ETONGWE was identified by DHCF

as a PCA who was submitting timesheets to multiple HHAs containing overlapping hours. In

December 2018, the FBI, the D.C. Medicaid Fraud Control Unit (“MFCU”), and the Department

of Health and Human Services, Office of Inspector General (“HHS-OIG”), opened a joint

investigation into allegations that ETONGWE defrauded D.C. Medicaid by submitting and causing

to be submitted false claims concerning the provision of PCA services.

         6.     The investigation confirmed those allegations, revealing that ETONGWE obtained

an NPI number and caused false claims to be submitted under the name CHARLOTTE B.

ETONGWE using the NPI number ending in 7974. The false claims can be categorized broadly as

follows: (1) claims purporting that ETONGWE provided services in excess of 22 hours in a given

day and (2) claims purporting that ETONGWE provided services to multiple Medicaid

beneficiaries in overlapping hours for different HHAs.




                                                 2
           Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 3 of 10



           7.     The claims data further shows that during the period of July 1, 2014 through

March 2, 2019, ETONGWE was employed by approximately eleven HHAs: HHA-1 through

HHA-11 (collectively the “eleven HHAs”). The eleven HHAs were registered to do business in

the District of Columbia to provide home health services to Medicaid beneficiaries. ETONGWE

also purported to provide PCA services for up to 22 different Medicaid beneficiaries in that time

period.

           8.     The facts and information contained in this affidavit are based on my personal

knowledge of the investigation and the observations and reports of other law enforcement officers.

This affidavit is not intended to include each and every fact and matter observed by me or known

to the government relating to the subject matter of this investigation. Instead, this affidavit contains

only those facts which are necessary to establish that probable cause exists.

    III.        OVERVIEW OF DISTRICT OF COLUMBIA MEDICAID PROGRAM AND
                HOME HEALTH CARE SERVICES

           9.     Medicaid is a health insurance program established by Congress under Title XIX

of the Social Security Act of 1965 (the “Medicaid Act”). Medicaid was overseen and administered

by the Centers of Medicare and Medicaid Services, an agency within the United States Department

of Health and Human Services. The federal government provides the funding for 70-80% of

Medicaid and the District provides the remaining funds. Through September 30, 2008, Medicaid

was administered by D.C.’s Department of Health’s Medical Assistance Administration; however,

since October 1, 2008, Medicaid has been administered by D.C.’s Department of Health Care

Finance. Medicaid provides health insurance coverage to residents of the District of Columbia

whose incomes are below a certain financial threshold as measured against the poverty line.

Recipients of medical services covered by Medicaid are referred to as “beneficiaries.” In the




                                                   3
        Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 4 of 10



District of Columbia, a beneficiary is assigned a DCID, a unique 8-digit number that is used to bill

Medicaid for services provided to the beneficiary.

       10.     In the District of Columbia, home health agencies can provide certain services

including skilled nursing, home health aide, and personal care services. Personal care services are

intended to assist Medicaid beneficiaries in performing the activities of daily living, known as

“ADLs.” ADLs include the ability to get in and out of bed, bathe, dress, eat out, take medication

prescribed for self-administration, and engage in toileting.

       11.     To be eligible to participate in Medicaid, HHAs must agree to abide by all federal

and local laws, regulations, and program manuals governing Medicaid reimbursements. To receive

reimbursement from Medicaid, HHAs operating in the District of Columbia are required to submit

a claim, either electronically or in paper form, to DHCF. As part of the claim, an HHA must

provide certain information, such as the name of the Medicaid beneficiary, the date of service, the

type of service and corresponding billing code, the amount of time a service was provided, and the

amount of money being claimed by the HHA as payment from Medicaid. Medicaid only pays for

services that are medically reasonable and necessary, and that are actually provided as claimed.

       12.     HHAs employ and contract with personal care aides to provide services to Medicaid

beneficiaries. Under the Medicaid rules, a PCA must meet certain qualifications. Those

qualifications include: (a) being at least 18 years of age; (b) being a citizen of the United States or

an alien who is lawfully authorized to work in the United States; (c) completing a home health

aide training program that involves at least 75 hours of classroom training with at least 16 hours

devoted to supervised practical training; (d) passing a competency evaluation for the services

which the PCA is required to perform consistent with the requirements set forth in 42 C.F.R.

§ 484.36; (e) obtaining certification in cardiopulmonary resuscitation and maintaining such




                                                  4
        Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 5 of 10



certification annually; (f) demonstrating that the PCA is free from communicable disease as

confirmed by an annual PPD Skin Test or documentation from a primary care physician stating

that the person is free from communicable disease; and (g) passing a criminal background check.

PCAs are issued a unique 10-digit NPI number, which the HHA uses to bill Medicaid for services

rendered to a beneficiary based on timesheets submitted by the PCA.

       13.     To receive personal care services under Medicaid, a beneficiary must obtain a

prescription from a doctor, informally known as an “intake.” Medicaid only pays for personal care

services if the doctor determines after a face-to-face physical examination that the beneficiary has

functional limitations in one or more ADLs. DHCF regulations that went into effect in November

2013 clarified that the doctor prescribing the intake must be the beneficiary’s primary care

physician with whom the beneficiary had a pre-existing doctor-patient relationship.

       14.     A beneficiary takes the intake to an HHA, which in turn arranges for a registered

nurse to perform an initial assessment of the beneficiary’s functional status and needs. The nurse

drafts a Plan of Care (“POC”) for the beneficiary based on the assessment. The POC is required to

specify the frequency, duration, and expected outcome of the personal care services and is

supposed to be tailored to address the individual needs of the beneficiary.

       15.     The HHA then assigns a PCA to provide the personal care services set forth in the

POC to the beneficiary. Services are typically provided in the beneficiary’s home and PCAs must

document the provided care on a timesheet that is submitted to the HHA. The timesheet is supposed

to accurately reflect the date the PCA provided services, the itemized services rendered, the amount

of time spent providing each service, and the location at which the services were provided.

Timesheets are supposed to be signed each day by both the PCA and the beneficiary. However, a

single timesheet can contain a full week of services. HHAs use the timesheets to determine and




                                                 5
          Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 6 of 10



justify the hours of services for which the HHA files a reimbursement claim with Medicaid.

    IV.         FACTS SURROUNDING PROBABLE CAUSE

          16.     As mentioned above, this investigation has revealed that ETONGWE submitted or

caused to be submitted false timesheets to several HHAs for payment for PCA services not

rendered to beneficiaries. The HHAs subsequently sought and received payments from D.C.

Medicaid based on ETONGWE’s fraudulent timesheets.

          17.     During the course of the investigation, law enforcement has obtained, among other

things, some of ETONGWE’s employment records and D.C. Medicaid billing claims data

associated with ETONGWE’s NPI number ending in 7974. Law enforcement also has interviewed

witnesses.

                  A. Billing for Days Exceeding 22 Hours of Service

          18.     A review of D.C. Medicaid claims data from July 1, 2014 through July 14, 2015,

shows 177 days, including holidays, in which ETONGWE purportedly provided 22 or more hours

of PCA services for several Medicaid beneficiaries. During this timeframe, D.C. Medicaid paid

HHAs, on ETONGWE’s behalf, approximately $76,811.

          19.     This includes 26 consecutive days from July 1, 2014, through July 26, 2014, in

which ETONGWE purportedly provided eight hours of PCA services to three separate

beneficiaries associated with three separate HHAs (B-3/HHA-3, B-7/HHA-4, B-5/HHA-5). Stated

differently, the claims data indicates that for that 26-day period in July 2014, ETONGWE

purportedly worked 96 units (or 24 hours) each day, resulting in Medicaid paying three HHAs, on

ETONGWE’s behalf, approximately $10,857. 1


1
 The investigation has included a review of the D.C. Medicaid claims data to determine what claims were
submitted to Medicaid on behalf of ETONGWE and what claims were paid. The government also has
reviewed many, but not all, of the timesheets submitted by ETONGWE. Some timesheets, such as ones
from the July 1, 2014 through July 26, 2014 time period are currently not in the government’s possession.



                                                   6
         Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 7 of 10



         20.     As an additional example, ETONGWE caused D.C. Medicaid to be billed for 96

units (or 24 hours) of PCA services that she purportedly provided on June 16, 2015 for three

beneficiaries associated with three HHAs. As a result, Medicaid paid the three HHAs a total of

approximately $453 for that day. A review of the timesheets submitted by ETONGWE for the

three beneficiaries showed overlapping hours of services. Table 1 provides additional details

gathered from the review of ETONGWE’s timesheets and the D.C. Medicaid claims data for

June 16, 2015.

                                             TABLE 1
 Date of Service            Timesheet   Timesheet Home       Beneficiary   Hours of   Amount
                            Beginning   End Time Health                    Work       Paid
                            Time                  Agency                   Claimed
 June 16, 2015              8:00 AM     4:00 PM   HHA-1      B-1           8          $151.04
 June 16, 2015              9:00 AM     5:00 PM   HHA-2      B-2           8          $151.04
 June 16, 2015              7:00 AM     3:00 PM   HHA-3      B-3           8          $151.04

 Total                                                                     24         $453.88

         21.     As an additional example, ETONGWE caused D.C. Medicaid to be billed for 96

units (or 24 hours) of PCA services that she purportedly provided each day on December 29, 2014,

December 30, 2014, December 31, 2014, January 1, 2015, and January 2, 2015. Across these five

consecutive days, she purportedly provided three beneficiaries each with eight hours of PCA

services. The three beneficiaries were associated with three HHAs. As a result, Medicaid paid the

three HHAs a total of $2,240.96. The government does not currently have the ETONGWE

timesheets associated with HHA-4 for this time period, but HHA-4 previously provided the

government with information about the hours that ETONGWE claimed to work on these days.

Moreover, her timesheets for the other two HHAs and two beneficiaries show overlapping hours

of service. Table 2 provides additional details gathered from a review of D.C. Medicaid claims

data, ETONGWE’s HHA-3 and HHA-5 timesheets, and the information previously supplied by

HHA-4.



                                               7
            Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 8 of 10



                                              TABLE 2
Beneficiary Home    Dec. 29, 2014 Dec. 30, 2014   Dec. 31, 2014          Jan. 1, 2015       Jan. 2, 2015
            Health Timesheet      Timesheet       Timesheet              Timesheet          Timesheet
            Agency Beginning &    Beginning &     Beginning &            Beginning &        Beginning &
                    Ending Time   Ending Time     Ending Time            Ending Time        Ending Time
 B-3        HHA-3 7:00AM-3:00PM 7:00AM-3:00PM 7:00AM-3:00PM              7:00AM-3:00PM      7:00AM-3:00PM
 B-4        HHA-4 2 8:00AM-4:00PM 8:00AM-4:00PM 8:00AM-4:00PM            8:00AM-4:00PM      8:00AM-4:00PM
 B-5        HHA-5 3 8:00AM-4:00PM 8:00AM-4:00PM 8:00AM-4:00PM            8:00AM-4:00PM      8:00AM-4:00PM

    Total Hours     24                24                24               24                 24
    Billed Each Day

            22.     ETONGWE also caused D.C. Medicaid to be billed for 88 units (or 22 hours) of

PCA services that she purportedly provided on July 14, 2015 for three beneficiaries associated

with three HHAs. As a result, Medicaid paid the HHAs a total of approximately $415 for that day.

A review of the timesheets submitted by ETONGWE for the three beneficiaries showed

overlapping hours of services. Table 3 provides additional details gathered from a review of

ETONGWE’s timesheets and the D.C. Medicaid claims data for July 14, 2015.

                                                TABLE 3
    Date of Service            Timesheet   Timesheet Home          Beneficiary   Hours of        Amount
                               Beginning   End Time Health                       Work            Paid
                               Time                  Agency                      Claimed
    July 14, 2015              8:00 AM     4:00 PM   HHA-1         B-1           8               $151.04
    July 14, 2015              7:00 AM     3:00 PM   HHA-3         B-3           8               $151.04
    July 14, 2015              8:00 AM     2:00 PM   HHA-6         B-6           6               $113.28

    Total                                                                        22              $415.36




2
 Although the government does not currently possess ETONGWE’s timesheets associated with HHA-4 for
this time period, HHA-4 previously provided the government with an Excel file that contained HHA-4’s
records of ETONGWE’s check-in and check-out times for December 29, 2014 to January 2, 2015; HHA-
4’s records show that she checked in at 8:00 a.m. and checked out at 4:00 p.m. on those dates.
3
 For HHA-5’s timesheet, the PCA is supposed to circle “AM” or “PM” in the row indicating what time they
arrived and the row indicating what time they left. Neither “AM” nor “PM” is circled on the timesheet that
relates to ETONGWE’s alleged PCA services for B-5 covering the time period from December 29, 2014
through January 2, 2014. However, timesheets for that same beneficiary covering the time periods January
5, 2015 through January 11, 2015; January 12, 2015 through January 18, 2015; and February 2, 2015
through February 7, 2015, all list ETONGWE’s arrival time as 8:00 a.m. and her departure time as 4:00 p.m.



                                                    8
        Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 9 of 10



               B. Wage History

       23.     Although the government does not yet have full wage history reports from each

HHA, an examination of wage history records from five HHAs revealed that ETONGWE was

employed and received wages from at least five of the home health agencies from 2014 through

2017. According to the wage history records provided by five of the HHAs, ETONGWE’s

approximate earnings for 2014, 2015, 2016, and 2017, were as follows:

                                          TABLE 4
 Reported Earnings Year     Home Health Agencies                            Reported Earnings
 2014                       HHA-4                                           $16,102
 2015                       HHA-3, HHA-4, HHA-6                             $21,901
 2016                       HHA-5, HHA-7                                    $39,826
 2017                       HHA-5, HHA-7                                    $14,595

               C. Personnel File

       24.     A review of ETONGWE’s personnel file with HHA-3 included an October 15,

2015, letter from HHA-3 to ETONGWE, which stated in part: “On September 8, when you met

the following [HHA-3] [s]taff . . . , you admitted to recording a different time on your timesheet

from that which you were assigned to work, and actually worked. You were assigned to work with

a client for another agency during the same time that you were assigned to work for one of [HHA-

3]’s clients. By your own admission, you recorded a different time on your timesheet than the time

you actually worked for the client of the other agency so you could be paid by both agencies while

working with both clients concurrently” (emphasis added).




                                                9
        Case 1:19-mj-00168-RMM Document 1-1 Filed 06/21/19 Page 10 of 10



   V.         CONCLUSION

        25.     Based upon the facts and circumstances contained in this affidavit, your affiant

believes there is probable cause to issue an arrest warrant for ETONGWE for violating 18 U.S.C.

§ 1347 (Health Care Fraud) and 18 U.S.C. § 1035 (Health Care False Statements).

                                                    Respectfully submitted,


                                                    ______________________________
                                                    Special Agent Adam Pool
                                                    Federal Bureau of Investigation


Sworn to and subscribed before me this _______ day of June, 2019.


                                                           ______________________________
                                                           Magistrate Judge




                                               10
